[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                JAN 15, 2010
                               No. 09-11990                      JOHN LEY
                           Non-Argument Calendar               ACTING CLERK
                         ________________________

                          Agency No. A098-637-502

JAIME EFRAIN POLANCO-BRUN,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (January 15, 2010)

Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     Jaime Efrain Polanco Brun (Polanco), a native and citizen of Colombia,
seeks review of the Board of Immigration Appeals’ decision affirming the

Immigration Judge’s denial of his application for asylum and withholding of

removal, 8 U.S.C. §§ 1158, 1231(b)(3).1 Polanco left Colombia after receiving

several death threats from the militant group FARC in connection with his political

activities. We agree with the BIA that he has not shown past persecution or a well-

founded fear of future persecution, and we deny his petition.

      Polanco, a longtime member of Colombia’s Conservative Party, worked for

a senator as a political organizer and also helped with President Uribe’s election

campaign. Early in 2002, FARC sent three written death threats to his home.

Polanco initially paid no attention, but began to fear for his life after two further

incidents in 2003 and 2004 when FARC guerrillas showed up at two different

farms he owned. On each occasion, a truckload of armed men in FARC uniforms

drove up and told the foreman they were looking for Polanco and intended to kill

him. Polanco was not present at the time, and the men left without incident. No

one ever attempted to carry out the threat, or even confronted Polanco in person.

Nevertheless, Polanco left the country and entered the United States on a six-

month tourist visa in October 2004. In July 2005 Polanco was arrested in Georgia


      1
        Polanco also sought and was denied relief under the Convention Against
Torture, 8 C.F.R. § 208.16(c), but his brief does not address that issue. Therefore,
he has abandoned it. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005).
                                            2
when INS agents, who were looking for one of his roommates, checked his papers

and found that his visa had expired. At that point, Polanco announced his intention

to apply for political asylum.

      The IJ denied Polanco’s application both on the merits and on credibility

grounds. The BIA disagreed with the credibility finding, but agreed that the threats

Polanco described did not rise to the level of persecution necessary to support an

asylum claim. We review only the BIA’s decision, except to the extent that it

expressly adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Since the BIA did not adopt the IJ’s adverse credibility

determination, we accept Polanco’s testimony as credible and review his claims on

their merits. See Mejia, 498 F.3d at 1257.

      The meaning of “persecution” for asylum purposes is a question of law that

we review de novo. See Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir.

2007). We review factual determinations by the BIA and the IJ under a substantial

evidence test, and we will affirm their decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. We

may not reverse unless we find that the record “not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      To qualify for asylum, Polanco has the burden of presenting specific and

credible evidence showing either (1) past persecution, or (2) a well-founded fear of
                                           3
future persecution, on account of his political opinion. See Mejia, 498 F.3d

at 1256; see also 8 C.F.R. § 208.13(a)–(b). Persecution is an “extreme concept,”

requiring “more than a few isolated incidents of verbal harassment or

intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(per curiam) (internal quotation marks omitted). Mere threats generally do not rise

to the level of persecution. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237

(11th Cir. 2006) (threatening letter and phone calls were not persecution);

Sepulveda, 401 F.3d at 1231 (menacing phone calls to applicant’s home and office,

and in-person threat to her brother, did not rise to level of persecution).

      On the other hand, threats may help support a finding of persecution when

they are combined with physical injury. See, e.g., De Santamaria v. U.S. Att’y

Gen., 525 F.3d 999, 1009–10 (11th Cir. 2008) (persecution found where applicant

received numerous threats, was dragged from her car, beaten, and kidnapped, and

her groundskeeper was tortured and killed); Mejia, 498 F.3d at 1257–58

(persecution found where applicant, who had disregarded threatening graffiti and

phone calls, was pulled out of his car by men who struck him with a rifle butt and

broke his nose). It is not always necessary that an attack cause physical harm;

attempted murder is enough. See Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d

1223, 1233 (11th Cir. 2007) (being shot at is persecution, even if the bullets miss).

Nothing of the sort happened in this case, however, and we agree with the BIA and
                                           4
the IJ that the threats Polanco received do not establish past persecution.

      Because Polanco has not shown past persecution, he is not presumed to have

a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1); De

Santamaria, 525 F.3d at 1007. To obtain asylum, Polanco must show that his fear

of future persecution based on a protected ground is not only subjectively genuine

but also objectively reasonable. See Al Najjar, 257 F.3d at 1289. We take Polanco

at his word that he genuinely fears persecution. See De Santamaria, 525 F.3d at

1007 (applicant’s credible testimony satisfies subjective prong). To determine

whether an applicant’s fears are reasonable, the factfinder may consider factors

such as the fate of family remaining in the native country and the length of the

applicant’s absence. See, e.g., Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th

Cir. 2006) (applicant’s fear was not reasonable because his son and parents

remained unharmed in the same region of Colombia where he had supposedly been

threatened); Sepulveda, 401 F.3d at 1232 (applicant’s fear was unreasonable

because her student activism was unlikely to be remembered after a four-year

absence).

      The BIA noted that Polanco has at least one brother still living in Colombia,

and–more significantly–that Senator Gallo, the same prominent politician for

whom Polanco worked, has not been harmed. Polanco has now been away from

Colombia for more than five years. Substantial evidence supports the BIA’s and
                                           5
the IJ’s conclusion that he has not established a well-founded fear of future

persecution.

      To be granted withholding of removal under INA § 241(b)(3), 8 U.S.C. §

1231(b)(3), Polanco would need to show that it is “more likely than not” that he

will be persecuted or tortured on account of a protected ground if he is returned to

his native country. Sepulveda, 401 F.3d at 1232. This is a more stringent burden

than the “well-founded fear” showing required for asylum. Id. Because Polanco

has not met the asylum standard, he cannot qualify for withholding of removal. Id.

at 1232–33.

      PETITION DENIED.




                                          6